Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Listing of Claims filed on 04/29/2022 is entered.
	Claims 1-16 are pending.
Election/Restrictions
Claims 7, 8, 12, and 16 are allowable. The restriction requirement between the species, as set forth in the Office action mailed on 04/12/2022, has been reconsidered in view of the allowability of claims. The species election is hereby withdrawn and all species are REJOINED and examined in this office action.  The restriction requirement mailed on 04/12/2022 is withdrawn.
	 In view of allowable subject matter, claims 1-6, 9-11, and 13-15 are REJOINED and examined.
Claims 1-16 are under examination.

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,266,846 and 10,590,435 and any patent granted on US Application 16/804,401 has been reviewed and is ACCEPTED.  The terminal disclaimer has been recorded.
Accordingly, the NSDP rejections over US Patents 10,266,846 and 10,590,435 and US Application 16/804,401 are WITHDRAWN.
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 8962330, 7790449, 9493788, and 7282199 and any patent granted on US Application US17/145,844 has been reviewed and is ACCEPTED.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 05/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,587,250 and any patent granted on US Application US16/377,895  has been reviewed and is ACCEPTED.  The terminal disclaimer has been recorded.

Priority
This US 17/492,229 filed on 10/01/2021 is a CON of 17/145,844 filed on 01/11/2021 which is a CON of 16/804,401 filed on 02/28/2020 which is a CON of 16/142,921 filed on 09/26/2018 (US Patent 10590435) which is a CON of 15/298,760 filed on 10/20/2016 (US Patent 10266846) which is a DIV of 14/598,462 filed on 01/16/2015 (US Patent 9493788) which is a DIV of 11/981,022 filed on 10/31/2007 (US Patent 8962330) which is a CON of 11/899,500 filed on 09/06/2007 (US Patent 7790449) which is a CON of 10/423,704 filed on 04/25/2003 (US Patent 7282199) which is a CIP of PCT/US02/33630 filed on 11/12/2002 which claims US priority benefit of US Provisionals 60/386,122 filed on 06/05/2002, 60/377,133 filed on 05/01/2002, and 60/341,151 filed on 12/17/2001.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the presently claimed invention of claims 1-16.
The closest relevant art is Bartlett et al or Gao et al; however, these references do not qualify as prior art for the following reasons:
Regarding the Bartlett et al reference USPGPub 2005/0287122A1 (published
application of US 11/145,035; of record), this reference is not prior art because the US Provisional 60/260,124 filed on 01/05/2001 does not disclose the sequences of the instant claims.
Related art is Gao et al entitled “Novel adeno-associated viruses from rhesus
monkeys as vectors for human gene therapy” (PNAS Vol 99 18): 11854-59, September 2002; IDS reference) as evidenced by the Score result for this reference (of record). This reference is the applicants’ own work and it shows AAV8 nonstructural and capsid protein genes having a 100% sequence match to the instant claims 7, 8, 12, and 16  and is published after the priority date for the presently claimed invention. This Score report result also shows a Direct Submission date of May 20, 2002, which is also after the priority date for the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658